Case 1:21-cv-00507-AJT-JFA Document 15 Filed 08/17/21 Page 1 of 1 PageID# 81




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 Enma Duarte,

 Plaintiff                                                       Case No.: 1:21-cv-00507

 v.

 Aguaviva of Alexandria, Inc.
 d/b/a Don Taco

 and Miguel A. Cordero,

 Defendants


                                    [PROPOSED] ORDER

        This matter is before the Court on the Parties’ Joint Motion for Settlement Approval.

Having considered the Motion and finding good cause exists, the Court GRANTS the Motion,

and it is hereby ORDERED that the Settlement Agreement is approved. This case will remain

pending on the docket until such time as the Parties inform the Court that the settlement has been

fulfilled.

        It is so ORDERED.

        Entered this __ day of August 2021.                _____________________________
                                                           Anthony J. Trenga
                                                           United States District Judge
